     Case 1:19-cv-01578-VEC-DCF Document 205 Filed 05/27/21 Page 1 of 1




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116
                                                                           May 27, 2021


VIA ECF

Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 443
New York, New York 10007

              Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judge Caproni:

        As the Court is aware, I represent Defendant/Counterclaim Plaintiff/Third-Party Complaint
Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced action. We write
to inform the Court that Dr. Goldberg has filed a Motion to Strike a submissions [Dkt. Nos. 201
and 202] ostensibly filed by Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc.
(“Navidea”) in response to Dr. Goldberg’s Objections and supporting Declaration [Dkt. No. 199
and 200] to the Report & Recommendation of Magistrate Judge Freeman dated April 21, 2021
[Dkt. 199]. Navidea’s submissions were not authorized by any applicable rule or order of the
Court. We therefore respectfully request that the Court refrain from any review or consideration
of Navidea’s submissions until the Court rules on Dr. Goldberg’s Motion to Strike.

       Thank for your attention to this matter.

                                                    Respectfully submitted,


                                                    /s/ Gregory Zimmer, Esq.




360 Lexington Avenue, Suite 1502                                      New York, New York 10017
